Case 1:18-cv-00681-RJL Document 236-3 Filed 08/27/20 Page 1 of 3




                 EXHIBIT B
         Case 1:18-cv-00681-RJL Document 236-3 Filed 08/27/20 Page 2 of 3




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                 Case No. 1:18-cv-00681-RJL
                                                            Honorable Richard J. Leon
Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,
Defendants.

                  DEFENDANTS’ AMENDED EXPERT DESIGNATIONS

        Defendants Edward Butowsky and Matthew Couch designate the following individuals as

experts whose testimony is expected to cover the following topics:

        1.     Larry Johnson – Construction of intelligence narratives/analytical and logical

flaws in the Russian military intelligence DNC hacking narrative.

        2.     William Binney – Forensic analysis of DNC Wikileaks email metadata and

disproof of Russian remote hacking theory.

        3.     Frank Whalen – Law enforcement homicide procedures and investigative

obstruction.

        4.     Yakov Apelbaum – Digital evidence analysis of electronic communication use

and manipulation; root cause analysis of DNC hack.

        5.     John Moynihan – Forensic analysis of financial disclosures/adequacy of

disclosure for purposes of determining source/receipt of funds.

        6.     Richard Fisher, Fisher & Associates – Analysis and evaluation of

communications related to alleged defamation, conclusions and opinions as to defamation

liability and potential impact.

                                                1
        Case 1:18-cv-00681-RJL Document 236-3 Filed 08/27/20 Page 3 of 3




       Defendants reserve the right to add additional experts to those identified above.

Defendants will rely on rebuttal experts for matters relating to social media

(Periscope/Twitter/reach) and other issues raised by Plaintiff.



                                              /s/ Eden P. Quainton______________
                                              EDEN P. QUAINTON (D.C. Bar No. NY0318)

                                              QUAINTON LAW, PLLC
                                              1001 Avenue of the Americas, 11th Fl.
                                              New York, NY 10018
                                              212-813-8389
                                              equainton@gmail.com




                                                 2
